UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6587


LLOYD VAN SHAWN DOWNING,

                Petitioner - Appellant,

          v.

GENE   M.   JOHNSON,   Director,   Virginia    Department    of
Corrections,

                Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Jerome B. Friedman, Senior
District Judge. (2:10-cv-00413-JBF-DEM)


Submitted:   September 29, 2011           Decided:   October 6, 2011


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Lloyd Van Shawn Downing, Appellant Pro Se.      Karen Misbach,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lloyd Van Shawn Downing seeks to appeal the district

court’s      order    accepting      the       recommendation           of    the     magistrate

judge and dismissing as untimely his 28 U.S.C. § 2254 (2006)

petition.      The order is not appealable unless a circuit justice

or    judge    issues      a    certificate         of    appealability.              28   U.S.C.

§ 2253(c)(1)(A) (2006).             A certificate of appealability will not

issue     absent      “a       substantial       showing      of        the    denial       of   a

constitutional right.”             28 U.S.C. § 2253(c)(2) (2006).                      When the

district court denies relief on the merits, a prisoner satisfies

this    standard      by    demonstrating           that    reasonable         jurists      would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);      see    Miller-El      v.    Cockrell,         537 U.S. 322,   336-38

(2003).       When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                   Slack,
529 U.S. at 484-85.

              The district court found that Downing failed to timely

file    his    28     U.S.C.       § 2254       petition      within          the     applicable

limitation       period        provided    by    28      U.S.C.    § 2244(d)(1)            (2006).

Downing fails to challenge this finding on appeal.                                  Moreover, we

find    no    reversible        error     in    the      district       court’s       timeliness

                                                2
calculation.      Accordingly,    we   deny     a   certificate   of

appealability and dismiss the appeal.         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                           DISMISSED




                                  3